Case 2:20-cv-00912-MPK Document 6 Filed 08/04/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Jeffrey John Valenta
Plaintiff,

Ve
Case No.
- BI Incorporated,
Pretrial/ Probation Service,
Western District of Pennsylvania
and it’s agents; Eric Lawson,
Chalene Scott, Tara (Supervisor-Last name unknown)
and Vern (last name unknown)

Defendants.

RANA rr

CIVIL COMPLAINT
Preliminary Statement
1. Jeffrey John Valenta, Plaintiff pro se, sues BI Incorporated (henceforth identified
as “BI ) and The United States Pretrial/Probation Office for the Western District of
Pennsylvania and it's Officers Eric Lawson, Chalene Scott. Tara last name unknown
(Supervisor). and Vern last name unknown (henceforth known as “the Officers’'. for
violations of his civil rights pursuant to Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388, 91 S.ct. 1999 (1971), and also for personal

 

injuries sustained as a result of BI Incorporated’ s defectively manufactured GPS ankle
monitor, model number unknown, pursuant to 28 U.S.C. §1367

Parties
2. Plaintiff Jeffrey John Valenta is an individual citizen of the United States who was
subjected to the wanton infliction of pain as a result of the Officers placement of a
BI Incorporated GPS ankle monitor, model number unknown, around his ankle that caused
him severe burns and nerve damage to his ankle.
3. Eric Lawson, Chalene Scott, Tara and Vern, the Officers, were at all times employees
of the Western Pennsylvania Pretrial/Probation Office operating under the color of
Federal Law who made equipment decisions, placed, replaced, and monitored or supervised

Plaintiff using a GPS ankle monitor at some point and failed to remove and/or replace
Case 2:20-cv-00912-MPK Document 6 Filed 08/04/20 Page 2 of 10

the defective monitor upon Plaintiff's numerous complaints to defendants the Officers
that it was malfunctioning to the point of causing pain. burning and permanent damage .
4. Defendant BI Incorporated is an independent corporation, incorporated under and
pursuant to the laws of the State of Colorado with a principle place for the
transaction of business at 6265 Gunbarrel Ave. Suite B Boulder Co. 80301.and is a
manufacturer, distributor and servicer of electronic monitoring products including GPS
ankle monitoring devices in particular the one affixed to the Plaintiff, model number
unkown but affixed to Plaintiff's body at all times material to this complaint .
Jurisdiction and Venue
5 The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1343 §1331,
§1332 and/or §1367 |
6. The amount in controversy in this action exceeds $75.000 exclusive of any pre or
post judgment interest or costs
7. Further, because Defendants, the Officers, while acting under the color of federal
law, deprived Plaintiff of his civil rights, the Court has jurisdiction pursuant to Id.
BIVENS
8 Venue is proper in the Western District of Pennsylvania in that all events, errors
omissions and/or deprivations occurred within the territorial boundries of this
District .- |
Exhaustion of Remedies
9. No remedies administrative or otherwise, were made available to Plaintiff to
exhaust. |
General Averments
10. Following a criminal arraignment in the United States District Court for the

Western District of Pennsylvania,.in the matter of United States v. Jeffrey John

 

Valenta, Case No 15-161 . Plaintiff was granted bail with mandatory . conditions
including electronic monitoring.

11. Sometime between August 10 2015 and September 14, 2017. Plaintiff was equipped
Case 2:20-cv-00912-MPK Document 6 Filed 08/04/20 Page 3 of 10
with a "spatial" position monitoring device placed upon his right ankle
without ‘complaint or malumetion.

12. Sometime prior to September 15, 2017 that device was replaced with a BI
Incorporated GPS device model unknown at the behest of .the Officers:

13. On September 15 2017, Plaintiff suffered a serious fall from his home
staircase when he went from his second floor living ‘quarters to answer his
front door located’ on the first floor upon the text command of Vern, one of
. the Officers, at which point the strap on the Plaintiffs GPS monitor became
ensnared with the top step of the staircase causing him to lose his balance
and fall. so |
14. As.a direct result of the strap becoming ensnared with the home steps,
Plaintiff fell over ten (10) feet down the stairs which caused him injury that
‘was visable to Vern but was left unattended by Vern requiring the Plaintiff to
drive himself to the Excela Hospital Emergency room for treatment of a then
diagnosed closed head injury (concussion), rib contusions, leg and foot
bruising, severe abdominal and extremity pain loss of blood and/or Loss ‘of
consciousness . . | |
15. When the fall occurred, Plaintiff was the intended user of the GPS device
and was using it in accordance with the manufacturers requirements .

16 Indeed once the GPS is affixed to a person on pretrial release by a-
Pretrial Officer, the user is not able to adjust the device at all and knowing
of or sHould be knowing of this restriction, Defendant BL Incorporated should
have provided .some mechanism to prevent slack in the ankle strap to prevent
injuries’ from falls. - . .

17 At some date after the fall but before June 25, 2018 at the direction of.
| the Officers the GPS ankle monitor was replaced with another BI GPS “enkLe
monitor, model number unknown. | |

18 The replacement unit differed in design in that unlike the previously

installed ankle monitor that had a detachable rechargeable battery pack the
replacement unit had a sealed non-removable. internal battery that could only

be recharged while still
Case 2:20-cv-00912-MPK Document 6 Filed 08/04/20 Page 4 of 10

attached to the wearer and like 2 dog chained to 2 post in the yer! the Pi iif
needed to be tethered to an electrical outlet via electrical cord for hours a day and
while sleeping for recharging This added to the Plaintiff's anxiety embarassment and
fear of electrical shock and further, Plaintiff was required at times by the Officers, |
'.to charge while in public causing him to suffer more fear, anxiety, humilietion,
. embarassment and ridicule from the public. |

19 In the days preceding the removal of the BI GPS ankle monitor, which did occur at
‘the end of Plaintifé' s sentencing hearing on June 25. 2018 the Plaintiff reported to
the Officers that the ankle monitor was causing him pain and discomfort from the heat
it was generating while charging. |

20 At times, the outside temperature of the GPS ankle monitor was. measured and
registéred over 130 degrees Particularly during. these times the GPS ankle moniter
would send inaccurate alerts to the Officers causing the Officers to call, question and
admonish the Plaintift sometimes after midnight and before 6AM thus causing anxiety and
stress to Plaintiff and other family members disturbed by the calls.

21. - Indeed the ankle monitor malfunctioned throughout a violations hearing two weeks
before removal of the GPS ankle monitor and again during’ the sentencing hearing of June
25 2018 which was rioted in the court transcripts of those proceedings which alse caine
tothe attention and was acknowledged on the record by the Judge.

22 . During the sentencing hearing of June 25, 2018. the Plaintiff complained to his
counsel of his pain and discomfort and a Probation Officer “re called to look at the
GPS ankle moni toc but did not do so until after the end of the hearing and just before’
removal of the Plaintiff from the court furthering the Plainitife' s pain: suffering and
anxiety - | 7 | |

23. The discomfort and pain caused by the malfunctioning GPS jan‘:Le monitor caused the

|
. I . : .
Plaintiff to be distracted during _the sentencing hearing which .compromised his

constitutional right to fully participate in his sentencing. proceeding,

24 When finally removed after the. ‘sentencing hearing of | June 25, 2018. a red,
: |

|
|
|
i
|
1
i
’ Case 2:20-cv-00912-MPK Document 6

Filed 08/04/20 Page 5 of 10

_blistered and weeping silver dollar sized burn was revealed-on the Plaintiff's right

ankle where the GPS ankle monitor made contact with the skin.

25 After the se

the burn. the Officers failed in their. duty t
address the burn and the Plaintiff was placed

“Marshal Service |that further irritated the bur

|

ntencing hearing and upon removal of the GPS ankle monitor revealing

o offer assistance to the Plaintiff’ or
in ankle shackles by the United States

n and Plaintiff suffered the hour and a

half journey to the CCA Youngstown detention facility were the burn.was finally treated

and dressed.

26. Plaintiff to this day feels sensitivity on his right ankle causing him pain and

|
discomfort while wearing hosiery and footwear
_

27 The Plaintiff, whose primary source of inc

photographer , an

uninterrupted movement for 12 hours or more at

, |
his chosen profession at the same level of prof

since Plaintiff's profession does not allow him

needs them but only when the situation allows hi

28. Plaintiff restates paragraphs 1-28 as if se
29. Pretrial/Prébation Services and the Offi
Plaintiff pursudnt to 18 USC $3154 because Pl:
Pretrial/Probation pursuant to a court order
presentence confinement .

30. The Pretrial /Probation Officer and the Of!

: |
that a reasonably prudent person would exercise

activity that xequires fo

Bivens Cla

me is working as a professional wedding
cus concentration and constant and

an event. will not: be able to engage in

-essionalism as he did before the injury

the discrétion to take breaks when: "he"

im and is not within his direct control.

im

t forth fully herein.

cers “owed a duty of ordinary care to.
2intiff was ordered to be supervised by

for the duration of his pretrial and

ficers failed to exercise ordinary care

in the same or similar circumstances in

that they would’ have adjusted or removed a GPS ankle monitor that was malfunctioning
| . ,

and. causing pain, suffering and anxiety due to the malfunction.

31. But for the Pretrial/Probation and the Offi

icers negligence in failing to adjust or

 
remove.

injurie
anxiety

ni

32.

($10,00

33. Th

“ampLoye
as codified at 28 USC §2671 .et seq. (Lexis 2019)

34 Pl

Plaintiff

the malfunctioning GPS ankle monitor

L harm and depression.

|

O 000) .

|
|
e United States

|
! .
es the Pret.-ial/Probetion OfEL

ct

. So .
aintiff contends that BI could have

dangers inherent in’ their product

35. BI

placed

without

36 «BI

application of reasonable developed human skill

37 The’ BI GPS !dnkle monitor was in a defecti

caused

38. Wh

is engaged in the business of selling.
substantial change .in the condition in

harm and! injury to the Plaintiff.

ile unabl¢ to provide the exact nature

| .
Cas¢@ 2:20-cv-00912-MPK Document 6

is liable for the non-

ead th

on the Plaintift and as such. the prod

Jmew or should. have known the danger t

Filed 08/04/20 Page 6 of 10

caused Plaintiff to suffer permanent

S ine Luding but not limited to ankle pain and sensitivity phantom vibrations,

, loss of economic opportunity to participate in his chosen profession causing

buffered actual damages in an amount exceeding ten million dollars

discretionary acts or omissions of it's

e Officers :mder Federal Tort Claims Act

Strict Liability

or should have reasonably foreseen the
and manufacturing the GPS ankle monitor
uct was expected-to reach the Plaintiff
which it was sold to Pretrial/Probation.
o the end user of their product through
I

ve condition, unreasonably dangerous and

of the manufacturing defect, it is not

necessary to prove the precise nature of the defect under the ‘malfunction theory -

39 The BI GPS) ankle monitor is both useful
Office | because of its utility as a remote supe!
40 The BI GPS ankle monitors used.on the Pl
which is’ known id¢ should be known to RI (espe
are well keriown ‘to be dangerous) that it could
or other serious injury as in the Plaintiff s
it. The BI GPS la

nkle monitor which caused the

 

 

and desireable to the Pretrial/Probation
rvision and monitoring device . |
aintiff, reauired a rechargeable battery
cially if.it is a “lithium battery which
overheat and could cause. explosion, fire
case . |

bur to the Plaintiff's ankle, needing to

 
be plugg

purposes}, |

circuit,
42. BI 1
function
while we

rechergit

43. BI has

_ tethered

 

efficienc

Case

|
| |
ed into Ay
{
is knowl

“|
shock on

|
|
nanufactur
. \

|

and‘ util4

|
saring for
|
sie

ng in as
|

proven
|

device 14

Cy while iS
|

| 44 BI nhs proven

monitor
by encas
45 The
product
46 BI 1
directed
47. BI d
other ha
48. By i
on the qf
ave awar
the ank]
Pretrial
49 Ari
to belie

purposes

 

|
without co
|
ing and in
|

a1

avyen with
|.
represente

which Pla
.
id not pr

|
|
nformation

zZards asso

product it
e or shoul
|

Probation

|
4
\

ve that | 4

Ving. as
it was de

Plaintiff].

le monitor
" . 1

2:20-cv-00912-MPK Document 6

n electrical outlet while bein

other injury.

res and sells other _ Products

Filed 08/04/20 Page 7 of 10

az worn by the end user for recharging

nh or should be ‘known by .BI to place the wearer at risk for short

with the same or equivilent. purpose,

 

ity that do not

nerate and detached unit makin
that they can:make an unteth
haintaining its character and
till maintaining it’s utility.
their ability to eliminate the

mpromising it’s utility since

as user of the end produc
proper exercise and care in th
1 that the product, with pro}
intiff did by following instru
pvide suitable warnings to the
ciated with, the ‘product

and be if there were in fa
self while wearing which shoul
U-have been aware that the ult

directly but it is -applie
Officer.
brend new product, just out off
Ihe GPS ankle moniotor was it

signed. that it was tested and

 

‘eqiiire the wearer to be plugged into

& well outirt

charging but instead allows the user to remove the battery for

e it safer.
ered device of similar function to the

quality without compromising cost and

unsafe characteristic of the GPS ankle

 

po meaningsut utility is derived simply

ternalizing the battery and making it non-removable.

t, could not avoid the danger of. the
e use of the product. |

per care and use, was safe if used as
ctions implicitly

> Plaintiff regarding the electrical or

St no warnings visible to the Plaintiff
‘a have been anticipated by BI as they
imate end user does not handle or apply

d by .a third party, in this case a
the box, the Plaintiff had good reason
1 good condition and suitable for the

safe by information and belief if used

 
I . . . ,
Cast 2:20-cv-00912-MPK Document 6 Filed 08/04/20 Page 8 of 10

according to. the) fnstruetions which Pla inti Ef followed explicitly.

-50 BI failed to exercise ordinary care in their representations ‘and ommissions | of

. |
relevant safet y factors inherent in their GPS ankle monitor.
|

51. BI |failed to incorporate’ safety features such as emergency shut down, emergency
light. signal or| other preventive device by infermation and belief

52. By information and belief, as a vendor for| a government agency , BI is required to

| oo: ‘
carry liabili ty imsurance .
| ,
53. Plaintiff avers ‘that BI's desi ign of the GPS ankle monitor that caused the injury.

was 2 defective design and manufacture and further they were negligent in their
‘failure|-to-warn bE potential hazards implicit in the use of electrical devices that are
worn by the end User especially when directly cpnnected to an sLectrical outlet

54. The BI GPS ankle monitor placed on the Plaintiff created 8 danger that was
| unknowable and dacceptable to-him and would be to any reasonable consumer or user. A
. reasonable persbih would. conclude that that the probability of fire, shock or other
injury caused by plugging in the GPS ankle |monitor to. an electrical outlet would
outweigh the: burden or costs by BI in taking precautions against such hazerds._

55. BI had a duby to conform to UL and industry standards of safety and useability and

_ BI did not conform to those standards.

56 The design was defective in that BI knew or should have known, that by nature of
the way the product is used, that it would require the user. sometimes out of
necessity, to "plug, in" while in full view of the public and further BI should have
known {that the design feature of’ this _particular GPS ankle monitor, being an
unnecessary design providing no enhanced or meaningful utility to the end user, would
in fact cause sttess. anxiety and embarrassment to the user who would appear to others
as if a dog chagned to a post or a person pillioried in the town square which in our
Nation's. history was. used to shame and punish . | | | |
| Damages

57. Defendant BI| Incorporated . manufacturer . distributor and servicer of the GPS ankle.

 

 

 
monitor. pu
of monitoring

defendant is r

its pr
where

device

reliability der}

respected govern

be que

the BI

Fut:re|.

tcial

wealth

defendants také

Plaint
choice

on the

the defendants

a way

and stigmatize

58 WHEREFORE

Incorp
damage
milliot
tri
~ judgmer

Plaint

I
provided;
: |

. This inj
|

|
stioned by
2

GPS ankle
the Pla

but in ex

of the

iff end u

: i 4
as to. wh
|
consumer’
\
ft

. |
that they
|

tL
PI
:
orated and

a

a

at trial

nh dollars
' |

al but nd
nt intere

iff is ent

 

B:20-cv-00912-MPK Document 6
.

fintended’ use ‘Having followed.

d by The United States Pretriz
the Plaintiff, the ultimate

ponsible for the harm and ‘inj
the Plaintiff was burned by

ived from the sanctioning of
ment agency Pretrial/Probati
the average person. /As compes
monitor causing harm and suff
intiff asks for an amount to
bess of five million dollars

defendants This amount is

ser, who, like the Plaintiff
ich product will be used on hi
Ss discretion. And ‘since this i
n the use of his product ' the
realize their duty to the en
pn that use of this product ca
Prayer
aintiff prays the Court entey
Pretrial/Probation and the 0
in an amount to be determine

my

($5.000,000); punitive damages
less than ten million dolle

st as allowed by law; and
itled. ©

 

 

d

Filed 08/04/20 Page 9 of 10

end user of the product. the

ury caused to Plaintiff despite

all instructions and warnings

ury- was unforseen by the Plaintiff as he had an expectation of

such a device by no less a

on. whose credibility would not

asation for the injury caused by

be determined by the court at

($5,000,000) given the apparent

seriously its. duty to protect the ultimate consumer the

in this case, is not given a

m or her, but instead must rely
S a causal relationship known to

defendants must be sanctioned in

rries with it.

judgment ageinst defendants. BI

fficers. and award compensatory

‘at trial but no less than five

in an amount: to.be determined

irs ($10.000,;000) ; pre and post

any and all other relief that

21/Probation Office for purposes |

a defective and malfunctioning

ering now. in the present and the

necessary to ensure that the

4

J] user who must bear the burden’
59... “I~
_money
stated

best ° e

pur jury .

Executed on this

  

\
Plaintiff Pro Se

#359-10-068

FCI Ft

P.O. Box 2000 | |

Joint Base MDL, |N

ey John Vale

damages ay

 

to be ass

fforts,.

[
|
I
i
|
|
i
|
[
$s
|
|

re

Dix

 

 

Case|2:

20-cv-00912-MPK Document 6

Plaintiffs Verifica
idintiee, proceeding Pro. Se : in
nd verify: that the factuel m.

erted upon information and be

13” day of June, 2020 by:'

a

nta .

IJ 08640

 

‘

Filed 08/04/20 Page 10 of 10

tion
the above captioned action for
matter contained herein, unless

lief. is true and correct to my

Knowledge and. recollection under the pain and penalty of

 
